Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered. Claims 1, 6, 9, and 11 have been amended. Claims 13-18 are newly added. Claims 1-18 are now pending in this application.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:

Arguments to Claims 1 and 6:
a) C does not explicitly teach the telemetry or fingerprint data includes at least one of the group consisting of destination data, Dynamic Host Configuration Protocol (DHCP) fingerprint, multicast domain name service (mDNS) data, Hypertext Transfer Protocol (HTTP) data, hostname data, packet size data, data specific to a web-based service, and data specific to a network-enabled device;
Response to argument a:
	The Examiner respectfully disagrees. In the Abstract and [0075], C discloses a DIS signature (fingerprint) is compiled for an edge device. The DIS signature is compiled when data regarding interactions of the edge device are collected by a gateway agent ([0029] and [0075]-[0076]) during specific times or randomly [0093]. Therefore, C discloses fingerprint data which includes data specific to a network-enabled device.


The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C et al. (US 2017/0289184 A1).
With respect to claim 1,  C discloses a system for a local area network (LAN) (120) in communication with a first network (180) (Fig. 1), the LAN comprising a LAN router 110 in communication with a plurality of LAN network devices (131-136) (Fig. 1, gateway 142 in communication with devices 110-n), the plurality of LAN network devices in communication via the first network with a plurality of external network devices (141, 142) (Fig. 1), the system comprising:
a cloud server (160) in communication with the first network ([0028], cloud service in communication with gateway in network), the cloud server further comprising a device attribute database (530) and configured to receive telemetry data and fingerprint data and update the device attribute database ([0028]-[0029] and [0077]-[0079], cloud service receives device interactions summary (DIS) from gateway and builds models of information from uploaded DIS); and
an agent (115) in communication with the cloud server and the plurality of
network devices and the plurality of external network devices via the LAN router,
wherein the agent comprises a processor and a memory configured to store non-transitory instructions which, when executed ([0029], [0064], and [0069], home gateway includes agent for communicating with cloud service agent; agent includes processor and memory), perform the steps of:
examining LAN router network traffic between one of the plurality of LAN network devices and one of the plurality of external network devices ([0075]-0076], home gateway logs interactions with IOT devices which are known as LAN devices);

generating the fingerprint data based upon one of the group consisting of the network traffic, the LAN network device scans, and the network traffic and the LAN network device scans ([0020], machine learning to generate fingerprint of interaction);
generating the telemetry data based upon one of the group consisting of the network traffic, the LAN network device scans, and the network traffic and the LAN network device scans ([0029] and [0075]-[0076], gateway logs and generates a summary for each device); and
sending the telemetry data and the fingerprint data to the cloud server ([0076], gateway provides summary of interactions to cloud service),
wherein the telemetry or fingerprint data includes at least one of the group consisting of destination data, Dynamic Host Configuration Protocol (DHCP) fingerprint, multicast domain name service (mDNS) data, Hypertext Transfer Protocol (HTTP) data, hostname data, packet size data, data specific to a web-based service, and data specific to a network-enabled device (Abstract and [0075], DIS signature (fingerprint) is from edge device).
With respect to claim 2, C discloses the system of claim 1, wherein the cloud server is further configured to generate a fingerprint from one of the group consisting of the telemetry data, the fingerprint data, and the telemetry data and/or the fingerprint data ([0020], fingerprint generated from interaction patterns of devices).
With respect to claim 3, C discloses the system of claim 1, wherein the cloud server is further configured to:
associate the fingerprint with a device profile identifier ([0076] and [0081], DIS signature for devices);
compare the fingerprint to a stored fingerprint of a device type indicated by the
device profile identifier ([0105], determining whether new interactions match DIS signature stored), and
determine if the fingerprint indicates anomalous behavior for the device type ([0020] and [0030], identifying suspicious activity using DIS signature).
With respect to claim 4, C discloses the system of claim 1, wherein the agent is resident within the LAN router ([0028]-[0029], gateway agent for home gateway).
With respect to claim 5, C discloses the system of claim 1, wherein the cloud server is further configured to update a user interface to indicate the update the device attribute database ([0119]-[0121], periodically sending updated DIS to cloud service).
With respect to claim 6, C discloses a server (160) in communication with an agent (115) in a local area network (LAN) (120) via a first network (180) (Fig. 1), the LAN comprising a plurality of LAN network devices (131-136) (Fig. 1), in communication via the first network with a plurality of external network devices (141, 142) (Fig. 1), the server comprising:
a device attribute database (530) (Fig. 2 and [0076], DIS store); and
a processor and a memory configured to store non-transitory instructions which,
when executed (Fig. 3), perform the steps of:
receiving telemetry data and fingerprint data from the agent regarding traffic
addressed to or transmitted by one of the plurality of LAN network devices ([0076], gateway provides summary of interactions to cloud service);
generating a fingerprint for the one of the plurality of LAN network devices from
one of the group consisting of the telemetry data, the fingerprint data, and the telemetry
data and the fingerprint data ([0020], machine learning to generate fingerprint of interaction); and
storing the fingerprint in the device attribute database ([0081], store DIS signature in DIS store 450),
wherein the fingerprint data excludes periodicity data ([0058], [0080]-[0081], [0090], and [0093], randomly sending data to generate a DIS signature).
	With respect to claim(s) 7-18, the server, method, agent, and system of claim(s) 7-18 does/do not limit or further define over the system and server of claim(s) 1-6. The limitations of claim(s) 7-18 is/are essentially similar to the limitations of claim(s) 1-6. Therefore, claim(s) 7-18 is/are rejected for the same reasons as claim(s) 1-6. Please see rejection above.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 13, 2022